DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed May 20, 2020 has been considered.
Claims 1-11 are pending. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
To improve the clarity of claim 1, it is suggested that lines 1-2 of this claim should be amended to read as follows:
--1.  	(Currently Amended) A process for preparing a pyridylmethylbenzamide compound of formula (I) or a salt thereof,--.  
B.	At claim 1, it is suggested that the term, derivative (all occurrences), should be amended to read as –compound--.  Correction is appreciated. 
C.	At claim 2, 1st line, what process is intended by process A?  Clarification is appreciated.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer Cropscience AK [WO 2016/173998 (Reference 5, cited by Applicants)] or Aventis Cropscience SA [WO 02/16322 (Reference 1, cited by Applicants)] in view of Bayer Cropscience SA [WO 2004/046114 (Reference 3, cited by Applicants)] all cited in the International Search Report (cited by Applicants).
References 1 and 5 teach a process for the preparation of a fluopicolide compound, 2,6-dichloro-N-[[3-chloro-5-(trifluoromethyl)-2-pyridyl]methyl]benzamide.  See the entire documents. The difference between the instantly claimed process and prior art process is the use of the catalyst, Raney-Nickel versus Palladium.   
Reference 3 teaches the process of preparing a 2-aminomethylpyridine compound using Raney-Nickel as the preferred catalyst. The disadvantages of Palladium catalyst are described. See the entire document.  
Based upon the teaching of References 1 or 5 in view of Reference 3, it would have been obvious to one of ordinary skill in the art to substitute on catalyst for another in a similar reaction process.  One would have been motivated to formulate the instantly claimed compounds with a reasonable expectation of success that development of the instantly claimed process using a different hydrogenation catalyst would not change the properties of the chemical compound in a significant way.  The instant obviousness rejection is based upon art recognized equivalence of chemical catalysts used to prepare the same prior art compound. See MPEP 2144.06(II). 
The Information Disclosure Statement filed May 20, 2020 has been considered.
Reference U is a review course of heterogeneous catalysts.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

[SIGNATURE BLOCK ON NEXT PAGE]
                                                                                    /Zinna Northington Davis/

/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



Znd
03.23.2021